[Cite as State ex rel. Schreckengost v. Haas, 2015-Ohio-3998.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                              JUDGES:
STATE OF OHIO, EX REL.,                               :       Hon. W. Scott Gwin, P.J.
RICHARD RAY SCHRECKENGOST                             :       Hon. Patricia A. Delaney, J.
                                                      :       Hon. Craig R. Baldwin, J.
                                      Relator         :
                                                      :
-vs-                                                  :       Case No. 2015CA00033
                                                      :
JUDGE JOHN G. HAAS                                    :
                                                      :       OPINION
                               Respondent




CHARACTER OF PROCEEDING:                                  Writ of Mandamus


JUDGMENT:                                                 Dismissed


DATE OF JUDGMENT ENTRY:                                   September 28, 2015


APPEARANCES:

For Relator                                               For Respondent

RICHARD SCHRECKENGOST #137-291                            RONALD MARK CALDWELL
2500 South Avon-Belden Road                               Assistant Prosecuting Attorney
Grafton, OH 44044                                         110 Central Plaza South, Ste. 510
                                                          Canton, OH 44702
Stark County, Case No. 2015CA00033                                                      2

Gwin, P.J.

        {¶1}   Relator, Richard Ray Schreckengost, has filed a Petition for Writ of

Mandamus against Respondent, Judge John G. Haas of the Stark County Court of

Common Pleas. Relator seeks an order requiring Respondent to rule on a motion filed

in the trial court titled “Motion to Correct Void Sentence/Clerical Mistake in Judgment of

Sentence Pursuant to Criminal Rule 36” which was filed on December 11, 2014.

Respondent has filed a motion to dismiss arguing the instant complaint has become

moot.

        {¶2}   For a writ of mandamus to issue, the Relator must have a clear legal right

to the relief prayed for, the Respondent must be under a clear legal duty to perform the

requested act, and Relator must have no plain and adequate remedy in the ordinary

course of law. State, ex rel. Berger, v. McMonagle (1983), 6 Ohio St. 3d 28, 6 OBR 50,

451 N.E.2d 225.

        {¶3}   However, the Supreme Court has held mandamus will not issue where the

requested relief has been obtained, “Neither procedendo nor mandamus will compel the

performance of a duty that has already been performed.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St. 3d 313, 318, 725 N.E.2d 663, 668.
Stark County, Case No. 2015CA00033                                                    3


       {¶4}   It appears Respondent has now ruled on the December 11, 2014 motion

by way of its entry dated March 16, 2015. Because Respondent has ruled on the

motion in question, the instant petition has become moot. For this reason, the motion to

dismiss is granted, and the instant petition is dismissed.




By Gwin, P.J.,

Delaney, J., and

Baldwin, J., concur